DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.
Response to Election /Restriction
Applicant’s election of Species I (claim 1-17 and 23-24) in the reply filed on 03/24/2021 is acknowledged. Applicant’s reply did not distinctly and specifically point out how the elected claims are treated, with or without traverse. For this reason, the claims 1-17 and 23-24 are considered as elect without traverse. 
Claims 1-24 are pending. Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-17 and 23-24 are under active consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 4 lacks an antecedent base for the term “the second object”. For examination purpose the term “an object” in claim 4 will be replaced by the term ”a second object” which does provide the claim with a proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 20180074627 A1) in view of Corcoran et al. (US 20090046903 A1). 
Regarding claim 1, Kong discloses a fingerprint and proximity sensing apparatus for fingerprint recognizing and proximity sensing, (Kong FIG. 2 below) 


    PNG
    media_image1.png
    740
    713
    media_image1.png
    Greyscale
)
Comprising: a display panel (Kong FIG. 3 below, numeral 1200 [0037])

    PNG
    media_image2.png
    821
    699
    media_image2.png
    Greyscale


a fingerprint sensor having an optical sensing array (Kong FIG. 2, [0046]); and
light emitting diode (Kong teaches a capacitance-based proximity sensor, not an optical; FIG. 2, [0038])
wherein the optical sensing array is configured to receive a first light emitted from the display panel (Kong FIG. 4 below, [0046])

    PNG
    media_image3.png
    651
    681
    media_image3.png
    Greyscale


and a second light emitted from the at least one proximity sensing light emitting diode at different time periods, and the first light and the second light have different ranges of wave length. While Kong teaches sensor proximity and then fingerprint detection at different time periods (Kong FIG. 6, [0093]):

    PNG
    media_image4.png
    970
    723
    media_image4.png
    Greyscale


Corcoran teaches a fingerprint sensor (Corcoran FIG 4A, [0003])


    PNG
    media_image5.png
    874
    1046
    media_image5.png
    Greyscale


comprising an optical based proximity sensor (Corcoran [0061]) at least one proximity sensing light emitting diode emitting light toward a finger and reflecting the light to the optical fingerprint sensor in order to detect proximity (FIG. 4A Item 130 and 135, [0068])
NOTE:  The claim 1 limitation of “second light have different ranges of wave length” is met by Kong as modified by Corcoran above.  That is, Corcoran’s proximity detection LED is monochromatic at about a wavelength of 600 nm (Corcoran [0061]).
	Whereas Kong’s display panel is a full color display (one of ordinary skill in the art would understand form the reference as a whole and from paragraph [0040] that Kong teaches a full 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the capacitance-based proximity sensor of Kong, the optical based LEDs proximity sensor taught by Corcoran, because Corcoran teaches the use of LEDs, and makes use of the existing optical fingerprint sensor, in order to sense finger proximity, as opposed to Kong’s array of capacitor circuits, and therefore Corcoran’s proximity detection use light source or sources to sense the nearness of a biometric feature such as skin by illuminate light source or sources with a larger angle of incident in order to illuminate the target and/or target area [0035-0036] and [0061].

Regarding claim 2, wherein the different time periods comprises a first time period and a second time period different from each other. (Kong and Corcoran combination as applied to claim 1, Kong teaches sensor proximity and fingerprint detection at different time periods (Kong FIG. 6 and FIG. 7, [0093] [0108])).

Regarding claim 3, wherein, in the first time period, an object is in contact with the display panel, the first light is emitted from the display panel and then is reflected by the object to the optical sensing array for fingerprint recognition (Kong and Corcoran combination as applied to claim 2, Kong [0070]).

Regarding claim 4, wherein, in the second time period, an object is in front of the display panel, the second light is emitted from the at least one proximity sensing light emitting diode and then is reflected by the second object to the optical sensing array for proximity sensing (Kong and Corcoran combination applied to claim 2, Corcoran [0061]).

Regarding claim 6, wherein the display panel comprises a light emitting diode display (Kong and Corcoran combination as applied to claim 1, Kong [0031]).

Regarding claim 7, wherein the fingerprint sensor and the at least one proximity sensing light emitting diode are disposed under the display panel (Kong and Corcoran combination as applied to claim 1, Kong teaches a proximity sensor disposed “under” the display panel.  That is, Corcoran teaches that the LED proximity sensor is disposed “under” the surface of the device, which is equivalent to the display panel of Kong, and as modified, the proximity sensor of Corcoran would continue to be disposed under the surface of the device of Kong, which happens to be the display panel;  Kong FIG. 3, [0007]. Corcoran FIG. 10, [0031]).


Regarding claim 8, wherein the at least one proximity sensing light emitting diode is disposed adjacent to the optical sensing array of the fingerprint sensor (Kong and Corcoran combination as applied to claim 7, Corcoran LEDs (Corcoran FIG.  4A, 130, 135 immediately below) are positioned below and adjacent to Kong’s display screen (Kong 1200 at FIG. 5) which includes the optical sensor for sensing fingerprints (Kong 1300 at figure 5).
Regarding claim 9, wherein the at least one proximity sensing light emitting diode is integrated with the fingerprint sensor (Kong and Corcoran combination as applied to claim 7, referring to Kong figure 2, Kong’s proximity sensor is replace by Corcoran’s optical LED proximity sensor.  As seen in figure 2, both the fingerprint sensor and the proximity sensor are connected and thus integrated to the same processor 1900, and more broadly, integrated into and as part of the same mobile device or device: Kong FIG. 2).

Claim 5, 11, 12, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 20180074627 A1) in view of Corcoran et al. (US 20090046903 A1) further in view of Lin et al. (US 9711493 B2).
Regarding claim 5, wherein the at least one proximity sensing light emitting diode is an infrared light emitting diode, and the second light emitted from the at least one proximity sensing light emitting diode comprises an infrared light (Kong and Corcoran combination as applied to claim 1 discussed above except for the elements highlighted in italicized bold above. In a related field of endeavor, Lin teaches in Col. 14, lines 10-12, the light source includes at least one selected from infrared light source and visible light source). 
The suggestion/motivation for doing so would have been to modify the proximity light emitting diode to an infrared light source that have a different range of wavelength so that the display will not interfere when switching from one mode of operation to the other. 
Therefore, it would have been obvious to combine Kong and Corcoran with Lin to obtain the invention as specified in claim 5.

Regarding claim 11, wherein the optical sensing array comprises a fingerprint sensing array and a proximity sensing array (Kong and Corcoran combination as applied to claim 1 above except a fingerprint sensing array and a proximity sensing array. In a related field of endeavor, Lin teaches Col. 7, lines 37-55 FIG. 3 the first pixel cell array region 305A and the second pixel cell array region 305B function as a proximity sensor and a fingerprint sensor respectively).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to integrate the fingerprint sensing array and proximity sensing array of an optical sensing array taught by Lin (Col. 7, lines 37-55 FIG. 3) into the combination of Kong and Corcoran. 
The integration of the fingerprint sensing array and proximity sensing array would provide the system or components to share power sources and establish easy communication for the system to switch from one mode of operation to the other. As a result it will benefit easy manufacturing, less processing time, higher production and reduce cost (Lin Col. 5, lines 41-44).  
Therefore, it would have been obvious to combine Lin with Kong and Corcoran to obtain the invention as specified in claim 11.

Regarding claim 12, wherein the fingerprint sensing array and the proximity sensing array are separated from each other (Lin, Kong and Corcoran combination as applied to claim 11, Lin Col. 5, lines 40-41, the three pixel cell array regions, 305A, 305B and 305C, are formed in different regions. As seen in FIG. 3 clearly the two regions, the fingerprint array and proximity array separated from each other).

Regarding claim 13, wherein the fingerprint sensing array and the proximity sensing array overlap with each other (Lin, Kong and Corcoran combination as applied to claim 11, Lin Col. 8, lines 34-37, the first pixel cell array region 305A (305A corresponds to proximity sensing array) and the second pixel cell array region 305B (305B corresponds to fingerprint sensing array) have similar implementing modes and are integrated together, thus they can share the light source 303. Col 12, lines 55, furthermore, information collected by each pixel cell array region is correlated and can be shared with each other).


Regarding claim 14, further comprising an infrared light cut filter configured to block infrared light, wherein the infrared light cut filter is disposed on the fingerprint sensing array (Lin, Kong and Corcoran combination as applied to claim 11, Corcoran [0048] the imager may also comprise an optical filter. The optical filter may be a short-wavelength pass filter, which substantially blocks light of wavelengths longer than the illumination wavelength range. Such a may be used in the presence of bright, broad band ambient lighting, since wavelengths of light longer than approximately 580 nm may substantially traverse the finger. In bright Sunlight, this long wavelength light may saturate the detector array preventing the acquisition of an image. Blocking such long-wavelength (Long wave length corresponds to infrared light) light with filter while passing all desired illumination wavelengths may thus be beneficial. The optical filter 

Regarding claim 16, wherein the fingerprint sensing array and the proximity sensing array are driven by a same circuit (Lin, Kong and Corcoran combination as applied to claim 11, Lin [0083] The gate driving lines 317 electrically connect the first pixel cell array region 305A, the second pixel cell array region 305B, and the third pixel cell array region 305C with a control chip 319, forming a gate driving circuit).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 20180074627 A1) in view of Corcoran et al. (US 20090046903 A1) further in view of Wu et al. (US 20190080137 A1).
Regarding claim 10, wherein the fingerprint sensor is disposed in the display panel and the at least one proximity sensing light emitting diode is disposed under the display panel (Kong and Corcoran combination as applied to claim 1 as discussed above except  the fingerprint sensor is disposed in the display panel. In a related field of endeavor, Wu teaches [0031] [0032] FIG. 4 a fingerprint sensor, which is integrated in an active area of the LCD 300. The lens region 20 (Lens 20 is part of fingerprint sensor is disposed in the LC (Liquide Crystal) layer 17).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the fingerprint sensor to disposed in the display unit taught by Wu ([0031] [0032] FIG. 4) into Kong and Corcoran. 

Therefore, it would have been obvious to combine Wu with Kong and Corcoran to obtain the invention as specified in claim 10.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 20180074627 A1) in view of Corcoran et al. (US 20090046903 A1) further in view of Lin et al. (US 9711493 B2) further in view of Wang et al. (US 20170187948 A1).

Regarding claim 15, further comprising an infrared filter configured to allow infrared light passing through, and the infrared filter is disposed on the proximity sensing array (Kong, Corcoran, and Lin combination as applied to claim 11 discussed above except an infrared filter configured to allow infrared light passing through, and the infrared filter is disposed on the proximity sensing array.  In a related field of endeavor, Wang teaches [0007] a pair of IR-pass filter (IR-Infrared) units disposed on the sensor array layer. [0012] the IR-pass filter unit allows light with wavelengths longer than 800 nm or 900 nm to pass through. [0013] a dual band pass filter disposed above the lens group or between the lens group and the image sensor, wherein the dual band pass filter allows visible light and infrared light within a predetermined main wavelength to pass through. Visible light range is 400 nm to 700 nm and infrared light range is 700 nm to 1000 nm). 



The infrared filter will allow the user of the combination of Kong and Corcoran and Lin to block the visible light with filter while passing all desired illumination wavelengths. 
Therefore, it would have been obvious to combine Wang with Kong and Corcoran and Lin to obtain the invention as specified in claim 15.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 20180074627 A1) in view of Corcoran et al. (US 20090046903 A1) further in view of Wu et al. (US 20190080137 A1).

Regarding claim 17, Kong teaches, except for the elements highlighted in italicized bold below, a fingerprint and proximity sensing apparatus, for fingerprint recognizing and proximity sensing (Kong FIG. 2), comprising: a display panel comprising a plurality of light emitting diodes (LEDs) (Kong FIG. 5 [0031] the display panel may be an organic light - emitting diode. [0040] the plurality of pixels emit light together, the display panel 1200 may display an intended image. [0071] the display panel 1200 may emit light through pixels 1210); and 
a fingerprint sensor having an optical sensing array, ([0046] The image sensor 1300 may provide a function of optics - based fingerprint detection. To this end, the image sensor 1300 may include photo - diode (s) which is capable of generating current in response to light)
 ([0061] the image sensor 1300 may generate/output the image signal associated with the object which contacts or approaches the partial area PA, and may operate based on light emitted from the pixels (of the display panel 1200) which correspond to the partial area PA'. Thus, if the image contacts the partial area PA, the display emits the first light. If the image approaches the partial area PA’, the display emits the second light), 
wherein, in the first time period, a first object is in contact with the display panel, the first light is emitted from the display panel and then is reflected by the first object to the optical sensing array for fingerprint recognition ([0070] as the object 10 contacts the partial area PA on the touch sensor panel 1100, a fingerprint 10a may contact the partial area PA. When the contact is sensed, the display panel 1200 may emit light through pixels to generate an image signal associated with the fingerprint 10a. The emitted light may be reflected from the fingerprint 10a, and the image sensor 1300 may receive the reflected light to output the image signal. The image signal may be used to generate an image associated with the fingerprint 10a or to analyze information associated with the fingerprint 10a), and 
wherein, in the second time period, a second object is in front of but not in contact with the display panel, the second light is emitted from the display panel and then is reflected by the second object to the optical sensing array for proximity sensing (([0070] as the object 10 approaches the partial area PA on the touch sensor panel 1100, a fingerprint 10a may approaches the partial area PA. When the proximity is sensed, the display panel 1200 may emit light through pixels to generate an image signal associated with the fingerprint 10a. The emitted light may be reflected from the fingerprint 10a, and the image sensor 1300 may receive the reflected light to output the image signal. The image signal may be used to generate an image associated with the fingerprint 10a or to analyze information associated with the fingerprint 10a)
Regarding the first time period and the second time period (Kong [0093] When the reference time does not elapse after the touch is sensed (i.e., when the touch is not maintained during a time longer than the reference time), operation S110 of FIG. 7 may end. That is, when the object 10 contacts or approaches an area on the touch sensor panel 1100 or the display panel 1200 during a time shorter than the reference time, the electronic device 1000 may ignore the touch input. In addition, the display panel 1200 may not respond to the contact or proximity of the object 10. [0061] the image sensor 1300 may be disposed to spatially correspond to the location of the partial areas PA and PA'. Accordingly , the image sensor 1300 may generate/output the image signal associated with the object which contacts or approaches the partial area PA , and may operate based on light emitted from the pixels (of the display panel 1200) which correspond to the partial area PA'. The display panel emit light or respond for object contact and approaches at different time period).
While Kong teaches a capacitance based proximity sensor, Kong does not teach an optical based proximity. In the same field of endeavor, Corcoran teaches a fingerprint sensor (FIG 4A [0003] fingerprint-based biometric sensors are used across abroad range of applications, from law enforcement and civil identification to commercial access control) comprising an optical based proximity sensor (FIG. 4 [0005] [0061] A method for detecting the proximity of a potential biometric feature to a target is also provided according to another embodiment. The method may include illuminating at least a portion of the target and a portion of the area above the target surface from below the target surface with mono chromatic light).
Therefore, it would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the capacitance-based proximity sensor of Kong, with the optical based LEDs proximity sensor taught by Corcoran, because Corcoran teaches the use of LEDs, and makes use of the existing optical fingerprint sensor, in order to sense finger proximity, as opposed to Kong’s array of capacitor circuits. Therefore, Corcoran’s proximity detection use light source or sources to sense the nearness of a biometric feature such as skin by illuminate light source or sources with a larger angle of incident in order to illuminate the target and/or target area [0035-0036] and [0061].
Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kong, while the teaching of Corcoran continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20180348949 A1) in view of CHO et al. (US 20170344787 A1).

Regarding claim 23, KIM teaches, except for the elements highlighted in italicized bold below, a data processing apparatus, configured to drive a sensing array of a fingerprint and proximity sensing apparatus (KIM [0007] a processor configured to drive the touch sensing array and the fingerprint sensing array. [0037] Touch input and touch sensing are referred to as including proximity input and proximity sensing), the sensing array comprising a fingerprint sensing array and a proximity sensing array ([0041] Referring to FIG. 2, the touch screen 100 may include a display panel 10, a touch sensing array 20, and a fingerprint sensing array 30), 
the data processing apparatus comprises: a row driving circuit, providing signals for the fingerprint sensing array in a first time period and providing the signals for the proximity sensing array in a second time period (KIM [0059] the driving integrated circuit 200 may generate first touch data, based on first sensing signals Ssen1 provided from the touch sensing array 20, and may generate second touch data, based on second sensing signals Ssen2 provided from the fingerprint sensing array 30); and a column read-out circuit, receiving first sensing signals from the fingerprint sensing array in the first time period (KIM [0053] The driving integrated circuit 200 may receive sensing signals (fingerprint sensing signals) from the fingerprint sensing array 30 to generate a finger print image or fingerprint data used to generate the finger print image) and receiving second sensing signals from the proximity sensing array in the second time period (KIM [0053] the driving integrated circuit 200 may receive sensing signals (for example, touch sensing signals) from the touch sensing array 20 and/or the fingerprint sensing array 30), 

On the other hand, CHO teaches the first time period and the second time period are different from each other (CHO 16, driving the fingerprint sensor in a portion of one frame period, in which the first touch sensor is not driven, to obtain a fingerprint sensing value. The time period for driving the fingerprint sensor and driving the touch sensor are different). 
KIM and CHO are combinable because they are directed to fingerprint sensor and touch sensor method (Abstract). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the fingerprint drive circuit and the touch sensor drive circuit to have a different time period taught by CHO (CHO [0016]) into KIM.
The suggestion/motivation for doing allow user of KIM to operate or drive the fingerprint circuit and the touch sensor circuit in different time period so that could minimize mixing of a noise resulting from a drive of the sensor (CHO [0058]).


Regarding claim 24, combination of KIM and CHO teaches the data processing apparatus as recited in the claim 23, further comprising: an amplifier, receiving and amplifying the first sensing signals (CHO FIG. 11, [0092] the first integration block IB1 includes an operational amplifier OP. The operational amplifier OP includes a first input terminal “a” connected to a reference voltage source Vref, a second input terminal “b” connected to one of the second fingerprint routing wires FyW1 to FyW10, and an output terminal. The capacitor C is connected between the second input terminal “b” and the output terminal of the operational amplifier OP and accumulates the analog sensing voltages) and the second sensing signals from the column read-out circuit to obtain first amplified sensing signals and second amplified sensing signals, respectively ([0093] The second integration block IB2 includes an operational amplifier OP. The operational amplifier OP includes a first input terminal “a” connected to the reference voltage source Vref, a second input terminal “b” commonly connected to the second fingerprint routing wires FyW1 to FyW10, and an output terminal. The capacitor C is connected between the second input terminal “b” and the output terminal of the operational amplifier OP and accumulates the analog sensing voltages)

 an analog digital converter, receiving and converting the first amplified sensing signals and the second amplified sensing signals to first converted sensing signals and second converted sensing signals (CHO [0094], FIG. 11, The first analog-to-digital converter ADC1 includes a plurality of fingerprint analog -to-digital converters FAD1 to FAD10 that converts the analog sensing volt ages from the first integration block IB1 into a digital signal (i.e., fingerprint sensing data). The second analog-to-digital converter ADC2 includes a touch analog - to - digital converter TAD that converts the analog sensing voltages from the second integration block IB2 into a digital signal (i.e., second touch sensing data)); and

 a calculating and transmitting unit, receiving the first converted sensing signals and the second converted sensing signals (KIM [0101] The processor 224 may receive the second touch data TD2 from the fingerprint controller 230 and may calculate touch coordinates Txy, based on at least one of the first touch data TD1 and the second touch data TD2).




Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Song et al. (US 10366272 B2) teaches an electronic device and method of operating an electronic device is provided. The electronic device a display in which a fingerprint recognition area is formed in at least one portion thereof; a fingerprint sensor disposed under the display on which a screen is displayed, wherein the finger print sensor is adapted to acquire image information related to authentication of a fingerprint corresponding to an object that approaches a fingerprint recognition area at least partially based on light radiated from at least one pixel of the display and reflected by the object
LEE et al. (US 20150235098 A1) teaches A method and apparatus for recognizing a fingerprint. The method includes displaying a guide area corresponding to a finger touch in at least one area of a display unit; and providing guide information related to fingerprint recognition based on a touch detected via the guide area. The apparatus includes a display unit configured to display a guide area corresponding to a finger touch in at least one area in a fingerprint mode; an input unit configured to detect a touch input, wherein the input unit is 
KIM et al. (US 20180031745 A1) teaches an infrared (IR) cut filter includes an absorption type filter, a first coating layer, and a second coating layer. The absorption type filter absorbs IR light of a first wavelength band. The first coating layer is formed on a first side of the absorption type filter and passes visible light and reflects a part of the IR light. The second coating layer is formed on a second side of the absorption type filter and reflects a remaining part of the IR light that passes through the first coating layer and enters the absorption type filter. The absorption type filter further absorbs the IR light of a second wavelength band within the absorption type filter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOCK BERHANU SHEBRU whose telephone number is (571)272-4590.  The examiner can normally be reached on Monday- Friday 8: am – 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/HENOCK BERHANU SHEBRU/Examiner, Art Unit 2666                                                                                                                                                                                                        	/KIM Y VU/             Supervisory Patent Examiner, Art Unit 2666